     Case 2:20-cv-00054-RAH-CSC Document 24 Filed 10/09/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

GREGORY ANDERSON, JR., #313980, )
                                )
    Plaintiff,                  )
                                )
    v.                          )            CIVIL ACTION NO. 2:20-CV-54-RAH
                                )
WARDEN GORDY, et al.,           )
                                )
    Defendants.                 )

                                      ORDER

      This case is before the court on a Recommendation of the Magistrate Judge entered

on September 17, 2020. Doc. 23.       There being no timely objections filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby

      ORDERED that this case is DISMISSED without prejudice.

      A Final Judgment will be entered separately.

      DONE, this 9th day of October, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
